Citation Nr: 1717522	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating greater than 40 percent for interstitial cystitis prior to September 12, 2008, and greater than 60 percent as of September 12, 2008, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to October 2006.

This matter comes before the Board of Veterans' Appeals Board on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A February 2016 rating decision assigned a 60 percent rating for interstitial cystitis, effective September 12, 2008.  However, as a higher schedular rating is available for interstitial cystitis prior to September 12, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010 and March 2011, the Board remanded the claim to the Director of VA's Compensation and Pension Service to determine whether the Veteran's symptoms warranted an extraschedular rating.


REMAND

As to extraschedular consideration under 38 C.F.R. § 3.321 (b)(1), generally, rating a disability is done either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  Other elements are marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors, such as, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other elements need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is adequate, and no referral is required.

In March 2011, the Board remanded the claim for referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating on her service-connected interstitial cystitis.  In an October 2015 memorandum, the Veterans Service Center Manager requested extraschedular consideration, and noted that the Veteran was currently awarded 40 percent for interstitial cystitis.  The Veterans Service Center Manager recommended that the Veteran's rating be increased to 60 percent as of September 26, 2008, as that was the date that a VA examination report showed that the Veteran's urinary frequency and severity caused her to change absorbent padding in excess of four times a day.

In a February 2016 response letter, the Director of Compensation and Pension Service indicated that the Veteran's September 2008 VA examination showed symptoms that would warrant a schedular 60 percent rating.  The Director further found that the evidentiary record did not demonstrate that the symptomatology associated with the service-connected interstitial cystitis from October of 2006 to September of 2008 was not wholly contemplated by the criteria used to assign the 40 percent rating.  Therefore, the Director stated that entitlement to an extra-schedular rating for interstitial cystitis from October of 2006 to September of 2008 was denied.

A February 2016 rating decision assigned a 60 percent rating for interstitial cystitis from September 12, 2008.  The Board notes that is the highest schedular rating available for interstitial cystitis.  However, a higher rating may be available on an extraschedular basis.

The Director of Compensation and Pension service indicated that entitlement to an extraschedular rating for interstitial cystitis was not warranted, but specifically limited his analysis to the period from October 2006 to September 2008.  The Director of Compensation and Pension Service did not consider whether a higher extraschedular rating was warranted subsequent to September 2008.

The Board finds that the requested action in the prior remand was not completed because the Director did not consider whether to award an extraschedular rating for interstitial cystitis subsequent to September 2008.  The Board is obligated by law to ensure that the RO complies with its directives, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v West, 11 Vet App 268 (1998).

The Board further notes that held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions does not capture all the impairment from service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As this claim is being remanded for referral to the Director of Compensation and Pension Services, that should include consideration of entitlement to an extraschedular rating on the basis of all service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Again refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for interstitial cystitis in accordance with the provisions of 38 C.F.R. § 3.321(b).  That must include consideration of the time period prior to and after September 2008, and through the present.  That must also include consideration of an extraschedular rating on the basis of the collective impact of service-connected disabilities.  The rating board should include a full statement of all factors having a bearing on the issue.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

